DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings filed 5/25/2021 are objected to because the drawings are not sufficiently well-defined to permit adequate reproduction and the text of numerous figures is not legible (See 37 CFR 1.84). As per 35 CFR 1.84 (l), all drawings must be made by a process which will give them satisfactory reproduction characteristics with every line, number and letter being a durable, clean, sufficiently dense and uniformly thick and well-defined; this requirement applies to all lines and shading. In Fig 1 (which is a system diagram), the lines of the drawing, the lead lines, and the text are not clean, dense, thick and well-defined rendering it difficult to read. In Fig 2-23 (which appear to represent screenshots of a monitor), the drawings are pixelated and the text is not clean, dense, thick and well-defined rendering it illegible at times.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 11 recites “a selected protocol”. As written, it is unclear if this protocol is one of the “plurality of protocols” introduced in line 7 or different therefrom; based on the disclosure, one of ordinary skill in the art would recognize that the protocol of line 11 is one of the protocols of line 7. Accordingly, it is suggested to amend line 11 to recite “a selected protocol of the plurality of protocols”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities: Lines 2 and 3 each recite “the protocol”. As written, it is unclear if this protocol is the “selected protocol” of line 11 of claim 1 or one of the other protocols of the “plurality of protocols” of line 7 of claim 1. Accordingly, it is suggested to amend claim 21 to recite “the selected protocol”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 has been amended to recite (1) “the plurality of protocols being a subset of a protocol listing, wherein the plurality of protocols is dictated by an individual medical therapy device”, (2) “display the selected protocol as an acyclic list, such that an entire logical flow of the selected protocol is displayed in a user-readable format”, and (3) “receive, from the user, a plurality of common configurations for the selected protocol”. Each of these three amendments do not appear to be supported by the original disclosure and, therefore, constitute new matter. Regarding amendment (1), the original disclosure does not appear to provide support for (a) the plurality of being a subset of a protocol listing or (b) the plurality of protocols being dictated by an individual medical therapy device; rather, the only subset referred to in the Specification pertains to output devices (see Para 105) and the only dictation referred to in the Specification and related to protocols pertains to actions or thresholds being dictated by the selected protocol (see Para 11,13,20,76,80). Regarding amendment (2), the original disclosure does not appear to provide support for an acyclic list; although Para 62 refers to the bedside brain identifying the entire logical flow of the protocol in a user-readable format, the Specification does not refer to this being achieved by an acyclic list. Regarding amendment (3), the original disclosure does not appear to provide support for a plurality of common configurations for the selected protocol; rather, only a plurality of common settings appear to be supported (see Para 66, 67). Additionally, Applicant’s accompanying Reply did not explicitly set forth where support for these amendments can be found. 
Claims 2-13 and 21-23 are rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eggers et al. (US Pat 5,713,856).
Re claim 1, Eggers discloses a system (as seen in Fig 2) comprising: a memory 250 (Fig 3); one or more processors 264 (Fig 3), in communication with the memory; a plurality of medical therapy devices (Col 4, Lines 50-51 and 59-61; “all pump units”, Col 14, Lines 56-59); a plurality of patient monitoring devices (Col 4, Lines 50-51 and 61-63; along with the “external systems for patient monitoring” in Col 13, Lines 30-32; along with the sensor that monitors volume infused (VTBI) in Col 15, Lines 3-5); and a protocol execution module 100 (Fig 2,3), configured to execute on the one or more processors, to: display a plurality of protocols (as seen in Fig 12, primary protocol “PRI” and secondary protocol “SEC”), the plurality of protocols being a subset of a protocol listing (there are plurality of protocols for each pump A, B, C and D; thus the plurality of protocols seen in Fig 12, are a subset of protocols for pump A), wherein the plurality of protocols is dictated by an individual medical therapy device A (as seen in Fig 12), the individual medical therapy device being one of the plurality of medical therapy devices A, B, C, D (as seen in Fig 2; Col 14, Lines 56-59); receive, from a user, a selected protocol, the selected protocol associated with the individual medical therapy device and associated with an individual patient monitoring device, being one of the plurality of patient monitoring devices (Col 15, Lines 16-25, pressing of the START softkey 106 begins the secondary infusion while stopping the secondary infusion returns the pump to the primary infusion); display the selected protocol as an acyclic list (“RATE” and “VTBI” each constitute items in an acyclic list, as seen in Fig 12), such that an entire logical flow of the selected protocol is displayed in a user-readable format (as seen in Fig 12); receive, from the user, a plurality of common configurations (rates of 40 and 100 ml/hr and VTBA of 240 and 50 ml in Fig 12) for the selected protocol (Col 15, Lines 
Re claim 2, Eggers discloses that the plurality of medical therapy devices includes an infusion pump (Col 4, Lines 59-61).  
Re claim 3, Eggers discloses that the plurality of patient monitoring devices includes a temperature sensor, a pulse oximetry sensor, and a blood pressure sensor (Col 4, Lines 61-63).
Re claim 4, Eggers discloses an external server (“external computer system”, Col 3, Lines 50-52), wherein the protocol execution module is configured to receive the plurality of protocols from the external server (Col 11, Lines 8-10).
Re claim 5, Eggers discloses that executing the selected protocol with the individual medical therapy device includes: identifying a patient parameter with the individual patient monitoring device (volume of fluid infused into the patient), and determining that the patient parameter violates a threshold (when all of the fluid has been infused and infusion is complete), wherein the threshold is dictated by the selected protocol (Col 14, Line 67 – Col 15, Line 1).
Re claim 6, Eggers discloses that executing the selected protocol with the individual medical therapy device further includes, responsive to determining that the patient parameter violates the threshold, triggering an alarm (Col 15, Line 1).
Re claim 7, Eggers discloses that, responsive to triggering the alarm, the system is configured for displaying, at the protocol execution module, an action (that infusion is completed) dictated by the selected protocol (Col 15, Lines 1-2).
Re claim 8, Eggers discloses that the system is configured for starting a countdown timer (Col 15, Lines 3-5).
Re claim 9, Eggers discloses that the system is configured such that, when the countdown timer expires, the protocol execution module instructs the individual medical therapy device to take the action, and the individual medical therapy device takes the action (Col 14, Line 67 – Col 15, Line 2).
Re claim 10, Eggers discloses that the individual medical therapy device is an infusion pump, and wherein the action is ceasing infusion (Col 14, Line 64 – Col 15, Line 2).  
Re claim 11, Eggers discloses that the system is configured such that, prior to the countdown timer expiring, the protocol execution module can be instructed by the user to take the action, and the protocol execution module instructs the individual medical therapy device to take the action, such that the individual medical therapy device takes the action (Col 15, Lines 16-20).
Re claim 12, Eggers discloses that the system is configured such that, prior to the countdown timer expiring, the protocol execution module can be instructed by the user to cancel the action, such that the protocol execution module - 32 -Atty. Docket No. 3712044.05476P50018US01 BX2018T12606pauses the 
Re claim 13, Eggers discloses that the system is configured for, prior to the countdown timer expiring: identifying an updated patient parameter with the individual patient monitoring device; determining that the updated patient parameter no longer violates the threshold; and removing the action from the selected protocol, such that the action is no longer displayed at the protocol execution module (Col 15, Lines 10-25).
Re claim 21, Eggers discloses that the plurality of common configurations for the selected protocol include at least one of an expiration time for the protocol, a delay time for the protocol, and a delay time for taking an action (Col 15, Lines 23-25).
Re claim 22, Eggers discloses that every protocol in the protocol listing includes at least a call for help rule, such that responsive to determining that a patient parameter violates a threshold, an alarm is triggered (Col 14, Line 67 – Col 15, Line 2).
Re claim 23, Eggers discloses that executing the selected protocol with the individual medical therapy device further includes, responsive to the countdown timer expiring, triggering an alarm (Col 15, Lines 1-5). 

Response to Arguments
Applicant's arguments filed 5/25/2021 have been fully considered but they are not persuasive. Applicant asserts that Eggers does not disclose the amended features of “display the selected protocol as an acyclic list, such that an entire logical flow of the selected protocol is displayed in a user-friendly format” and “receive from the user, a plurality of common configurations for the selected protocol” of claim 1 based on “the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783